DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the application filed on 09/15/2020.  Claims 1-18, of which claims 1, 7 and 15 are independent, were pending in this application and are considered below.

Priority
	Acknowledgment is made of the Applicant's claim for foreign priority filed in Japan on 03/29/2018 under 35 U.S.C. 119(a)-(d).

	 Acknowledgment is made of the Applicant's indication of National Stage entry from the PCT Application No. PCT/JP2019/014367 field 03/29/2019, which claims the priority of JAPAN Application No. JP2018-066238 field 03/29/2018.

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 

Claim Objections
	Claims 1-18 are objected to because of the following informalities: 
replace the phrase “single sideband demodulation” (line 8 of claim 1; line 21 of claim 7; line 9 claim 15) with the phrase --the single sideband demodulation--, because its antecedent base is found (see line 6 of claim 1; line 19 of claim 7; line 7 of claim 15). 
replace the phrase “a phase inverter configured to inverting/invert a phase of an input signal to invert a polarity of the input signal” (line 3 of claims 4 and 10) with the phrase --a phase inverter configured to invert polarity of an input signal by inverting a phase of the input signal--, for clarity (see ¶[0023] of specification). 
replace the phrase “a phase inverter to invert a phase of an input signal to invert a polarity of the input signal” (line 3 of claim 18) with the phrase --a phase inverter configured to invert polarity of an input signal by inverting a phase of the input signal--, for clarity (see ¶[0023] of specification). 

Claims 2-3, 5-6, 8-9, 11-14, 16-17 are objected due to their dependency to the objected claims 1, 7 and 15, correspondingly. Appropriate correction is required.

Allowable Subject Matter
	Claims 1-18 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record fail to teach or suggest or make obvious in combination, the arrangement that “a frequency mixer configured to mix a reception signal input thereto and a local signal generated by a local oscillator to convert a frequency of the reception signal to a baseband; an envelope demodulator configured to perform ”,  in combination with “a first adder configured to add an output from the envelope demodulator and a first inverted output obtained by inverting an output from the upper sideband demodulator; a second adder configured to add the output from the envelope demodulator and a first inverted output obtained by inverting an output from the lower sideband demodulator; and a third adder configured to add the output from the envelope demodulator, a third inverted output obtained by inverting an output from the first adder, and a fourth inverted output obtained by inverting an output from the second adder, to output a demodulation signal”, as recited in claim 1, and some variation of wording as recited in claims 7 and 15. The respective dependent claims 2-6, 8-14 and 16-18 are allowable for the same reason, correspondingly.

Conclusion
  	 Examiner's note: reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the 

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Okanobu (US 5584066 A); Hammes et al. (US 2005/0170805 A1)

  	This application is in condition for allowance except for the following formal matters stated above  (please see section 6, above)

 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).

 	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631